Citation Nr: 1029402	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on periods of unverified active duty and 
active duty for training in the United States Army National Guard 
from December 1957 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A private medical report, dated in January 2009, indicates that 
the Veteran stated that he was an "artillery leader," and that 
he spent "all day every day on the firing range becoming an 
expert and sharpshooter with the M-1 rifle as well as the 30-
caliber which he received the BAR."  He also reported that he 
was exposed to acoustic trauma during training when a rocket 
launcher misfired while he was standing behind it, and that he 
could not hear for the rest of the day, and that this was 
followed by ringing in both ears.  He stated that he did not 
report the incident.  He denied any post-service history of noise 
exposure.  

The Veteran's service treatment reports are not available and may 
have been destroyed in the 1973 fire at the National Personnel 
Records Center ("NPRC").  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service treatment 
reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is 
also under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  However, the Court has rejected the argument that there 
should be an "adverse presumption" against VA where service 
medical records have been lost or destroyed while in the 
Government's control, including records destroyed in the 1973 
fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

In this case, the claims file includes several responses from the 
NPRC, dated between February and July of 2008, which indicate 
that the Veteran's service treatment reports are not available, 
and may have been destroyed in a fire.  The Veterans Claims 
Assistance Act of 2000 (VCAA) notice, dated in January 2008, 
shows that the Veteran was notified that his service treatment 
reports may have been destroyed in the 1973 fire at the NPRC, and 
that he was requested to complete and return NA (National 
Archives) Form 13055 ("Request for Information Needed to 
Reconstruct Medical Data") and NA Form 13075.  That same month, 
both forms were completed and returned.  In the VCAA letter, the 
Veteran was notified that he may submit a wide variety of 
information from alternative sources that may be relevant to his 
claims, including, but not limited to, prescription and insurance 
records, lay statements, and employment physicals.  

The RO issued a memorandum, dated in June 2008, to the effect 
that no service treatment reports, and no additional service 
reports, are available, and that any additional attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2009).  

Despite the content of the January 2008 VCAA letter, it is not 
clear that the Veteran has been properly notified as to the types 
of alternative evidence that he may submit in support of his 
claim.  In this regard, the VCAA letter was issued prior to the 
receipt of the NPRC's responses confirming that the Veteran's 
records are not available.  In addition, although a report was 
received from the Surgeon General's Office in early February 
2008, this report appears to refer to a veteran with a different 
service number.  Accordingly, on remand, another VCAA letter 
should be issued to ensure VA's compliance with its duty to 
assist in fire-related cases.  See generally VBA's Adjudication 
Procedure Manual, M21-1MR, Part III [ iii,2.E.27.]; Cuevas.  

Although the January 2009 private report shows that the examiner 
related the Veteran's hearing loss and tinnitus to his service, 
the examiner appears to have accepted the Veteran's assertion 
that he was an "artillery leader."  See also VA Form 646, dated 
in May 2010 (asserting that the Veteran had duties as an 
"artillery leader").  In this regard, the Veteran's available 
service reports show that he was an expert with the M-1 rifle, 
and that his MOS (military occupation specialty) was "squad 
leader," however, there is nothing to show that he ever had 
training in artillery, or that he served with an artillery unit, 
or in a position equivalent to an "artillery leader."  This 
report is therefore of questionable probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Furthermore, the report contains no discussion of the 47-year 
period following separation from service, for which there is no 
evidence of treatment.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (medical opinions as to a nexus may decline in probative 
value where the physician fails to discuss relevant medical 
history).  

The Veteran has not yet been afforded an examination.  VA's 
statutory duty to assist the veteran includes the duty to conduct 
a thorough and contemporaneous examination so that the evaluation 
of the claimed disability will be a fully informed one.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991);Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Under the circumstances, a remand is warranted 
for an examination and to obtain an etiological opinion.  

Prior to the examination, it should be determined whether or not 
the appellant has been found to be a credible historian, and the 
examiner should be notified of all verified periods of active 
duty, active duty for training (ACDUTRA) and inactive duty 
training( INACDUTRA).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send a notice to the Veteran which 
informs him that his service treatment 
reports are not available and may have been 
destroyed in the 1973 fire at the NPRC, and 
which advises him of the alternative types 
of evidence that may be submitted in 
support of his claims.  

2.  The Veteran should be afforded an 
examination for hearing loss, and tinnitus.  
The claims folder and a copy of this 
REMAND should be reviewed by the 
examiner, and the examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  

The examiner should be informed as to 
whether or not the appellant has been found 
to be a credible historian, and the 
examiner should be notified of all verified 
periods of active duty, active duty for 
training (ACDUTRA) and inactive duty 
training( INACDUTRA).  

The examination should include all 
indicated audiometric studies.  A complete 
history of acoustic trauma/noise exposure 
and perceived hearing loss, and tinnitus, 
symptoms in service and post-service should 
be obtained from the appellant. 

a)  If hearing loss in either ear, and/or 
tinnitus, is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that the hearing 
loss, or tinnitus, was caused by the 
Veteran's service.  

b) A rationale for any opinion 
expressed should be provided.  If the 
examiner cannot express any of the 
requested opinions, the examiner should 
explain the reasons therefor.  The 
examiner should be notified that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  The RO/AMC should then readjudicate the 
issues remaining on appeal.  If either of 
the determinations remains unfavorable to 
the appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



